The appellee filed its bill to enforce a vendor’s lien upon certain property described in the bill, sold by complainant to respondent, and as evidence of the amount respondent agreed to pay for the land, he executed his several promissory notes, all of which are made exhibits to the bill of complaint. The respondent, in his answer, admitted the purchase of the lots at and for the price as averred in the bill, and the execution of said promissory notes, and made some additional averments by way of defense. Without determining the question as to whether the facts averred in the answer presented a defense, it is sufficient to say, that respondent offered no evidence. The chancellor decreed that complainant Avas entitled to relief, and ordered accordingly.
*680Prom this decree the respondent appeals, and assigns the rendition thereof as error.
The decree of the chancellor is affirmed.
Opinion by
Coleman, J.